I concur in the result reached by the prevailing opinion. I think we all agree that where the Constitution prescribes the eligibility and qualifications to hold an office created by the Constitution, the Legislature may not enlarge nor diminish such provisions. The Constitution neither by          22 specific nor general language as to the office of State Treasurer prescribes the giving of a bond for the faithful performance of the duties of the office or to safeguard the funds of the state as a prerequisite to hold the office. As to that the Constitution is silent. A statute, however, referred to in the prevailing opinion, requires the State Treasurer to give such a bond. True, the statute does not *Page 208 
say that the bond shall be given "before" or "after" the elected State Treasurer assumes the duties of the office. The statute simply provides that he "shall give to the state a surety company bond in the sum of $350,000.00," the premium of which is to be paid by the state. Now what divides us is as to whether such statutory requirement constitutes an infringement upon the constitutional provisions, especially as to an enlargement of them. I admit the matter is not free from doubt. I, however, am inclined to the view, and have reached the conclusion, that the statutory requirement to give the bond does not go to eligibility of the office and hence does not transgress the constitutional provisions of article 7, § 3, that no person shall be eligible to any of the offices therein enumerated, including the office of the State Treasurer, unless at the time of his election he shall be a qualified elector and a resident citizen of the state for five years, nor of article 4, § 10, that all officers made elective or appointive by the Constitution before entering upon the duties of their respective offices shall take and subscribe an oath to support the Constitution of the United States and of the state and to discharge the duties of the office with fidelity. I am inclined to the view that the statutory requirement to give a bond falls within the constitutional provision of article 7, § 1, that the officers therein enumerated, including the State Treasurer, "shall perform such duties as are prescribed by this Constitution and as may be prescribed by law." It seems to me more reasonable to characterize the requirement to give a bond or the giving of it as a duty prescribed by law, than as eligibility prescribed by the Constitution. I think it was competent for the Legislature in view of the constitutional provision referred to and through a proper exercise of the police power to protect and safeguard public funds and property of the state, to require the State Treasurer to give a bond and that the exercise of such a power does not violate and was not in conflict with the constitutional provision relating to eligibility. In effect, I cannot see much difference in saying that a bond may be *Page 209 
required of the State Treasurer when he enters upon and assumes the duties of the office and upon his failure to give the bond an action of forfeiture and ouster may be instituted, and requiring him to give a bond before he enters upon and assumes the duties of the office. Either, because of the constitutional provisions he is not required to give a bond at all to entitle him to the office and to discharge the duties thereof and to possess and become the legal custodian of the public funds of the office without bond, or that to assume and discharge such duties he is required to give a bond; and if the latter, I see no good reason why he should not be required to give the bond before entering upon and assuming the duties of the office and before he is entrusted and charged with the custody of such public funds.
It is alleged and not disputed that Stain wholly failed and neglected to furnish a bond at any time after the term of office to which he was elected began, nor after the act of the second special session of the Legislature in 1933, referred to in the prevailing opinion, took effect, declaring a vacancy in an office to which one is elected and fails to qualify within the period of sixty days. I thus am of the opinion that Stain, before he was entitled to enter upon and assume the duties of the office, was required to give a bond, unless the giving of it was waived by the state or by some one in authority prevented from the giving of it, of which no such claim or ground is alleged.
I also concur in the view that Christensen, after the four-year period of his term of office had expired and no one authorized or qualified to take charge of the office or to perform the duties thereof, was entitled to hold over and to discharge the duties of the office until his            23 successor was elected or legally appointed and qualified to take charge of the office. And that, too, though his term of office was fixed for a period of four years without further constitutional or statutory provisions, "until his successor is duly elected and qualified," in the absence of express constitutional or statutory inhibitions forbidding the Treasurer *Page 210 
to hold over after the stated four years had expired. There is no such constitutional or statutory inhibition. Cases and texts generally almost with one accord are to the effect that one elected to an office for a stated period, "and until his successor is elected and qualified," is entitled to hold over as a continuation or prolongation of the term for which he was elected until some one else is legally elected and qualified to take charge of and assume the duties of the office; and until then, there is no vacancy in the office to be filled. To that effect are the prior decisions of this court referred to in the prevailing opinion. In the absence of such constitutional or statutory provision — until his successor is elected and qualified — some courts have held that one elected for a definite term or period is not entitled to hold over, though no one else is elected or qualified or legally appointed to fill the office or to take charge of it. But the weight of judicial authority is to the contrary, in the absence of an express constitutional or statutory inhibition preventing the incumbent to so hold over. The weight of judicial authority also is to the effect that the right to hold over is not affected by a constitutional or statutory provision rendering one elected to an office ineligible to succeed himself, for the reason that such a provision is held to apply only to an election or appointment and not to a holding over where no one else is elected or qualified or chosen to assume the office, and that in such case the holding over until some one else is chosen or qualified to assume the office, is but a part of and a prolongation or continuance of the term for which he was elected; and until some one else is chosen and qualified to assume the office there is no vacancy and the right of the incumbent to hold the office not defeated. Jones v. RobertsCounty, 27 S.D. 519, 131 N.W. 861, 34 L.R.A. (N.S.) 1170; Carr
v. Wilson, 32 W. Va. 419, 9 S.E. 31, 3 L.R.A. 64; State exrel. Pluntz v. Johnson, 176 Wis. 107, 184 N.W. 683, 186 N.W. 729; Pruitt v. Squires, 64 Kan. 855, 68 P. 643; People exrel. Parsons v. Edwards, 93 Cal. 153, 28 P. 831; People exrel. Stratton v. Oulton, 28 Cal. 44; Robb v. *Page 211 Carter, 65 Md. 321, 4 A. 282, 286; Mechem, Public Officers, § 397; Throop, Public Officers, § 170; note 50 L.R.A. (N.S.) 365.
Thus, in such view and until some one else was elected or chosen and qualified to assume the office and take charge of it, Christensen was not only the de facto but also the de jure officer. Until then there was no one else either de jure or de facto to assume or take charge of the office. Thus the defeasibility of his right to hold the office, in my opinion, must rest upon the act of chapter 25 of the Second Special Session of the Legislature of 1933, referred to in the prevailing opinion.
It is urged by counsel for Stain that the act was "directed towards Stain" and was passed "to deny him his seat." It may be that the adoption of the act was prompted because of the failure or inability of Stain to furnish the required bond, and that legislation on the subject was thought necessary          24 to legally appoint another to take charge of an office to which one was elected and failed to properly qualify to assume the duties of the office. But the act does not apply alone to Stain. It applies to all elected or appointed officers enumerated in the statute and similarly situated. I find statutes of other states to the effect that where one is elected to an office and within a stated time or period fails or refuses to qualify to enter upon the duties of the office, "such office shall be deemed vacant and shall be filled" by appointment as by law provided.Hood v. Miller, 144 Okla. 288, 291 P. 504, 506; Re ExecutiveCommunication, 25 Fla. 426, 5 So. 613; State ex rel. Sneed v.Bullock, 80 N.C. 132; Davidson v. Brice, 91 Md. 681,48 A. 52; Adams v. Doyle, 139 Cal. 678, 73 P. 582.
I have not found where any of such acts have been held unconstitutional. I thus think it was competent for the Legislature to declare that when one duly elected or appointed to an office of the state, etc., fails to qualify for such office within sixty days after the date of the beginning *Page 212 
of the term of office for which he was elected, the office may be declared vacant and the vacancy filled by appointment as by law provided.
There of course is a question as to whether the act so declaring a vacancy applies to a situation similar to that of Stain, where one so elected to an office the term of which began more than eight months before the act was passed and approved and ten months before it took effect and where     25-27 such person had not assumed the duties of the office. The term of office to which Stain was elected began January 2, 1933. It is argued that to give the act effect to officers elected prior to the approval and taking effect of the act is to give it retroactive operation. The second special session of the Legislature was convened July 10, 1933, chiefly to enact legislation to provide revenue for the support of the government of the state, and to consider other matters which the Governor might bring to the attention of the Legislature in such session. The act in question in terms applies to all persons duly elected or appointed to an office of the state, etc., and who fail to qualify for such office within sixty days after the date of the beginning of the term of office. When Stain was elected and when his term of office began, the statute requiring the giving of a bond was in full force and effect. But the statute did not provide within what time, after the term of office began, the bond was required to be given. Chapters 13 and 25 of the Second Special Session of 1933 when read together, as I think they should be, require the giving of a bond within sixty days after the term of office begins. At any rate, that is the interpretation which I think should be given such sections. Hence, what in such respect was unsettled as to time in which such bond was to be given was fixed and settled by the enactment of the special session of the Legislature referred to. In doing so, no vested right nor obligation of a contract was divested or impaired nor any new obligation or duty created or imposed. The enactment merely fixed a time when the bond was required to be given, *Page 213 
the giving of which, as I view the case, was by law required and in force when Stain was elected and before he could legally assume the duties of the office. Says the author in 6 R.C.L. 305, that:
"While it is recognized that the legislature cannot in general establish a rule to operate retrospectively, when, however, a rule of the law is unsettled, the legislature may settle it, and such a rule necessarily operates both prospectively and retrospectively."
We have a constitutional provision, article 1, § 18, that no bill of attainder or ex post facto law, or law impairing the obligation of contracts, shall be passed. We have no constitutional provision as found in Constitutions of some states forbidding not only ex post facto laws but also retrospective laws or giving retroactive operation or effect to a statute. There is a difference between an ex post facto law and a mere retrospective law. Of course, both are retrospective in operation but all retroactive laws are not ex post facto laws. 6 R.C.L. § 290, p. 303; 12 C.J. 1084. I am not holding that a statute, however characterized, may be given retrospective operation, when by giving it such effect will divest or impair vested rights or obligations of a contract or impose new obligations, etc. What I say is that the application of the statute in question to the matter in hand does not do that.
I think it was the legislative thought or understanding that where one elected to an office enumerated in the act and failed to qualify, the incumbent was entitled to hold over, and until such elected officer qualified there was no vacancy to be filled by appointment. And I think the weight of judicial authority seems to support that. Hence, the Legislature required an elective officer to qualify within sixty days after the term of office to which he was elected began and upon his failure to do so, a vacancy in the office by legislative enactment resulted authorizing it to be filled by appointment. As heretofore stated, I think it was competent for the Legislature to do so. And from a reading of *Page 214 
the act it would seem that so as not to give retrospective operation to the statute to one similary situated as was Stain, the act, in effect, provided that one elected to office prior to the adoption of the act and who had failed to qualify was given fifty-four days from the date the act was approved and until it took effect and forty days thereafter to qualify. Stain not having qualified, the Governor, one hundred and twenty-five days after the act was approved and seventy days after it took effect, made the appointment filling the vacancy. In other words, had Stain qualified at any time after the act was approved and took effect before the appointment was made, I think it may well be assumed no appointment to fill the vacancy would have been made, though Stain had not qualified within the sixty-day period after the act took effect, for that no appointment was made until seventy days after the act did take effect.
I thus concur in the result reached by the prevailing opinion that Hoge, when appointed and qualified and demanded Christensen to surrender the office to him, was entitled to assume and take charge of the office; and until then Christensen was the de jure officer, and thereafter he in good faith and under claims of right exercising and discharging the duties of the office and pending the disputed claims and rights to the office preserving the interests of the state, was the de facto officer, until a determination by this court with respect to such disputed claims and rights, and all his official acts in discharge of the duties of the office valid and binding.